ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment after final submitted on 12/27/2021 has been entered. 
However, the status identifier for claim 1 of the amended claims is incorrect. The status identifier should be “currently amended” rather than “previously presented.” 
For purposes of appeal, in light of the amendments, the rejections as set forth in the final rejection mailed 9/29/2021 would be modified or withdrawn, as set forth below:
The rejection of claim 3 under 35 USC 112(d) would be withdrawn, as Applicant has amended claim 3 to remove the species which are not encompassed by the formula in claim 1. 
The rejections under 35 USC 103 would be substantially maintained, however, the rejection of claims 1-5, 7-9 and 11 over Zhou, Mecerreyes and Toufaili would be modified to reflect the incorporation of claim 9 into claim 1, and to remove references to now-cancelled claims 7 and 8. 

Response to Arguments
Applicant's arguments and Declaration filed 12/27/2021 have been fully considered.
Applicant argues (p 12) that because they are very stiff and rigid, PBO polymers usually require polyphosphoric acid as a solvent, and one would have had no reasonable expectation of success in using ionic liquids based on the generic disclosure in Mecerreyes. In support, Applicant provides a Declaration dated 12/27/21 (“Brill 
Applicant’s arguments in the remarks and Declaration have been fully considered. However, Zhou, the primary reference, specifically acknowledges that PBO has generally been known to require difficult processing conditions (p 1 of translation) with solubility only in few strong acids such as polyphosphoric acid. Zhou teaches that the purpose of the disclosed invention is to provide a method which solves the difficulties in processing PBO (p 2, middle). Zhou teaches utilizing methyl pyrrolidone or DMAc as organic solvents, which are commonly used organic solvents for polymerization. Zhou does not disclose utilizing a strong acid, such as polyphosphoric acid, in the inventive synthesis of PBO. 
Applicant’s arguments and Declaration do not provide an explanation as to why one would not have had a reasonable expectation of success in utilizing an ionic liquid, as disclosed in Mecerreyes and Toufaili, when carrying out Zhou’s particular process. Given that Zhou specifically teaches a process which does not require the use of polyphophoric acid, the reasoning set forth by Applicant with regard to general PBO synthesis does not appear to apply to Zhou’s process, and therefore Applicant’s arguments are unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.